 Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 1 of 22. PageID #: 420320




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                 )
OPIATE LITIGATION                            )
                                             )
This document relates to:                    )
                                             )
The County of Summit, Ohio, et al. v. Purdue )
         Pharma L.P., et al.                 )             MDL No. 2804
       Case No. 18-op-45090                  )             Case No. 17-md-2804
                                             )             Hon. Judge Dan A. Polster
and                                          )
                                             )
The County of Cuyahoga v. Purdue Pharma )
         L.P., et al.                        )
       Case No. 1:18-op-45004                )
______________________________________ )


                        DEFENDANTS’ OBJECTIONS TO
           PLAINTIFFS’ OCTOBER 5, 2019 WITNESS AND EXHIBIT LISTS

       Pursuant to the Civil Jury Trial Order, ECF No. 1598, ECF No. 1598, entered in In re

National Prescription Opiate Litigation (MDL 2804) on May 1, 2019 (as amended on July 29,

2019), Defendants submit the following Objections to Plaintiffs’ October 5, 2019 Witness List

and Final Exhibit List. These objections are made on behalf of the following Defendants:

AmerisourceBergen Drug Corporation and AmerisourceBergen Corporation; Cardinal Health,

Inc; Henry Schein, Inc and Henry Schein Medical Systems, Inc.; McKesson Corporation; Teva

Pharmaceutical Industries LTD, Teva Pharmaceuticals, USA, Inc., Cephalon, Inc., Watson

Laboratories, Inc., Actavis LLC, Warner Chilcott Company, LLC, Actavis Pharma, Inc. f/k/a

Watson Pharma, Inc., Actavis South Atlantic LLC, Actavis Elizabeth LLC, Actavis Mid Atlantic

LLC, Actavis Totowa LLC, Actavis Kadian LLC, Actavis Laboratories UT, Inc. f/k/a Watson

Laboratories, Inc. – Salt Lake City, Actavis Laboratories FL, Inc., f/k/a Watson Laboratories,

Inc. – Florida; Walgreen Co. and Walgreen Eastern Co.
 Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 2 of 22. PageID #: 420321




      I.       Objections to Plaintiffs’ October 5, 2019 Witness List

           On October 5, 2019, Plaintiffs served an amended witness list identifying 65 potential

fact and expert witnesses. In serving these objections, Defendants reserve the right to amend,

supplement, or otherwise modify these objections if new or modified information is provided at

any point. Defendants reserve the right to supplement or modify these objections in response to

any modification of Plaintiffs’ October 5, 2019 Exhibit List. Defendants further reserve the right

to supplement and/or amend these objections in response to rulings of the Court on pretrial

motions.

           Witness                Title                       Objection
 1.        Prevoznik. Thomas      DEA, Associate Section      Fed. R. Evid. 602:
                                  Chief for Pharmaceutical    Mr. Prevoznik testified as the corporate
                                  Investigations Section of   representative of the Drug Enforcement
                                  Diversion Control           Administration pursuant to Federal Rule of Civil
                                  Division                    Procedure 30(b)(6). Defendants object to any
                                                              testimony on matters outside of the witness’s
                                                              personal knowledge. See Distributor Defendants’
                                                              Motion in Limine #2 [Dkt. # 2666].

 2.        Rannazzisi, Joseph     DEA, Former Head of         Defendants have separately objected to certain of
                                  Office of Diversion         plaintiffs’ designated testimony from Mr.
                                  Control                     Rannazzissi’s deposition.

                                                              No Touhy Authorization:
                                                              To Defendants’ knowledge, Plaintiffs have not
                                                              received authorization from the Department of
                                                              Justice for Mr. Rannazzisi to disclose any
                                                              Department of Justice information at
                                                              trial. Defendants object to any attempt to elicit
                                                              testimony from Mr. Rannazzisi regarding any
                                                              Department of Justice information that plaintiffs or
                                                              the Department of Justice prevented defendants
                                                              from asking about at Mr. Rannazzisi’s deposition.

 3.        Harper-Avilia, Stacy   DEA, Section Chief on       Defendants have separately objected to certain of
                                  Quotas                      plaintiffs’ designated testimony from Ms. Harper-
                                                              Avila’s deposition. No additional objections at this
                                                              time.




                                                      2
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 3 of 22. PageID #: 420322




     Witness               Title                    Objection
4.   Kelly, Patrick        HDA/HDMA Executive       Defendants have separately objected to certain of
                           Vice President of        plaintiffs’ designated testimony from Mr. Kelly’s
                           Governmental Affairs     deposition. No additional objections at this time.

5.   Applegate, Mary Dr.   Ohio Department of       Fed. R. Evid. 402:
                           Medicaid, Medical        The Ohio Department of Medicaid and Dr.
                           Director                 Applegate’s “duties and responsibilities there” are
                                                    not relevant to Plaintiffs’ claims.

6.   Zimmerman, Chris      Senior Vice President,   Fed. R. Civ. P. 43 and 45: AmerisourceBergen
                           Corporate Security and   Corporation and AmerisourceBergen Drug
                           Regulatory Affairs,      Corporation object that Mr. Zimmerman is outside
                           AmerisourceBergen        the Court’s subpoena power. and plaintiffs have not
                           Corporation              shown good cause or compelling circumstances to
                                                    take his testimony by contemporaneous transmission
                                                    from a different location.

                                                    Fed. R. Evid. 602: Mr. Zimmerman provided
                                                    videotaped testimony on behalf of
                                                    AmerisourceBergen Drug Corporation pursuant to
                                                    Rule 30(b)(6). AmerisourceBergen Corporation and
                                                    AmerisourceBergen Drug Corporation object to any
                                                    attempt to elicit Rule 30(b)(6) testimony at trial on
                                                    topics that are outside of Mr. Zimmerman’s personal
                                                    knowledge. “[T]here is no rule requiring that the
                                                    corporate designee testify ‘vicariously’ at trial, as
                                                    distinguished from at the rule 30(b)(6)
                                                    deposition.” Brazos River Authority v. GE Ionics,
                                                    Inc., 469 F.3d 416, 434 (5th Cir. 2006); see also
                                                    Roundtree v. Chase Bank USA, N.A., 2014 WL
                                                    2480259, at *1 (W.D. Wash. June 3, 2014)
                                                    (“Plaintiff asserts that the duties of Defendant’s
                                                    corporate deponent extend beyond discovery. This
                                                    is incorrect.”).

                                                    At trial, a corporate representative may not testify
                                                    “to matters outside [her] own personal knowledge to
                                                    the extent that information [is] hearsay not falling
                                                    within one of the authorized exceptions.” Union
                                                    Pump Co. v. Centrifugal Tech. Inc., 404 F. App'x
                                                    899, 907–08 (5th Cir. 2010); see also Brooks v.
                                                    Caterpillar Glob. Mining Am., LLC, No. 4:14CV-
                                                    00022-JHM, 2017 WL 3426043, at *5 (W.D. Ky.
                                                    Aug. 8, 2017); Stryker Corp. v. Ridgeway, No. 1:13-
                                                    CV-1066, 2016 WL 6585007, at *2 (W.D. Mich.
                                                    Feb. 1, 2016) (collecting cases); Indus. Eng'g &
                                                    Dev., Inc. v. Static Control Components, Inc., No.
                                                    8:12-CV-691-T-24-MAP, 2014 WL 4983912, at *3


                                                3
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 4 of 22. PageID #: 420323




      Witness          Title                     Objection
                                                 (M.D. Fla. Oct. 6, 2014); Cooley v. Lincoln Elec.
                                                 Co., 693 F. Supp. 2d 767, 791 (N.D. Ohio 2010).




7.    May, David       AmerisourceBergen         Fed. R. Civ. P. 45: AmerisourceBergen
                       Corporation, Vice         Corporation and AmerisourceBergen Drug
                       President, Corporate      Corporation object that Mr. May is outside the
                       Security and Diversion    Court’s subpoena power.
                       Control
                                                 AmerisourceBergen Corporation and
                                                 AmerisourceBergen Drug Corporation also have
                                                 asserted objections to certain of plaintiffs’
                                                 designations of Mr. May’s deposition testimony,
                                                 and reassert those objections here.
8.    Mays, Steve      Vice President,           Fed. R. Civ. P. 45: AmerisourceBergen
                       Regulatory Affairs,       Corporation and AmerisourceBergen Drug
                       AmerisourceBergen         Corporation object that Mr. Mays is outside the
                       Corporation               Court’s subpoena power.

                                                 AmerisourceBergen Corporation and
                                                 AmerisourceBergen Drug Corporation also have
                                                 asserted objections to certain of plaintiffs’
                                                 designations of Mr. Mays’ deposition testimony,
                                                 and reassert those objections here.

9.    Hazewski, Ed     Corporate Security &      Fed. R. Civ. P. 45: AmerisourceBergen
                       Regulatory Affairs at     Corporation and AmerisourceBergen Drug
                       AmerisourceBergen         Corporation object that Mr. Hazewski is outside the
                       Corporation               Court’s subpoena power.

                                                 AmerisourceBergen Corporation and
                                                 AmerisourceBergen Drug Corporation also have
                                                 asserted objections to certain of plaintiffs’
                                                 designations of Mr. Hazewski’s deposition
                                                 testimony, and reassert those objections here.

10.   Cherveny, Eric   Director of Diversion     Fed. R. Civ. P. 45: AmerisourceBergen
                       Control & Security        Corporation and AmerisourceBergen Drug
                       AmerisourceBergen         Corporation object that Mr. Cherveny is outside the
                       Corporation               Court’s subpoena power.

                                                 AmerisourceBergen Corporation and
                                                 AmerisourceBergen Drug Corporation also have
                                                 asserted objections to certain of plaintiffs’
                                                 designations of Mr. Cherveny’s deposition
                                                 testimony, and reassert those objections here.

                                             4
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 5 of 22. PageID #: 420324




      Witness             Title                      Objection
11.   Elkins, Nathan      District Director at       Fed. R. Civ. P. 45: AmerisourceBergen
                          AmerisourceBergen          Corporation and AmerisourceBergen Drug
                          Corporation                Corporation object that Mr. Elkins is outside the
                                                     Court’s subpoena power.

                                                     AmerisourceBergen Corporation and
                                                     AmerisourceBergen Drug Corporation also have
                                                     asserted objections to certain of plaintiffs’
                                                     designations of Mr. Elkins’ deposition testimony,
                                                     and reassert those objections here.

12.   Norris, Jennifer    Vice President Associate   Fed. R. Evid. 602:
                          General Counsel Cardinal   Cardinal Health objects to Ms. Norris, Cardinal
                          Health                     Health’s Rule 30(b)(6) designee, providing live
                                                     testimony at trial. “[T]here is no rule requiring that
                                                     the corporate designee testify ‘vicariously’ at trial,
                                                     as distinguished from at the rule 30(b)(6)
                                                     deposition.” Brazos River Authority v. GE Ionics,
                                                     Inc., 469 F.3d 416, 434 (5th Cir. 2006); see also
                                                     Roundtree v. Chase Bank USA, N.A., 2014 WL
                                                     2480259, at *1 (W.D. Wash. June 3, 2014)
                                                     (“Plaintiff asserts that the duties of Defendant’s
                                                     corporate deponent extend beyond discovery. This
                                                     is incorrect.”).

                                                     At trial, a corporate representative may not testify
                                                     “to matters outside [her] own personal knowledge to
                                                     the extent that information [is] hearsay not falling
                                                     within one of the authorized exceptions.” Union
                                                     Pump Co. v. Centrifugal Tech. Inc., 404 F. App'x
                                                     899, 907–08 (5th Cir. 2010); see also Brooks v.
                                                     Caterpillar Glob. Mining Am., LLC, No. 4:14CV-
                                                     00022-JHM, 2017 WL 3426043, at *5 (W.D. Ky.
                                                     Aug. 8, 2017); Stryker Corp. v. Ridgeway, No. 1:13-
                                                     CV-1066, 2016 WL 6585007, at *2 (W.D. Mich.
                                                     Feb. 1, 2016) (collecting cases); Indus. Eng'g &
                                                     Dev., Inc. v. Static Control Components, Inc., No.
                                                     8:12-CV-691-T-24-MAP, 2014 WL 4983912, at *3
                                                     (M.D. Fla. Oct. 6, 2014); Cooley v. Lincoln Elec.
                                                     Co., 693 F. Supp. 2d 767, 791 (N.D. Ohio 2010).
                                                     Ms. Norris is not a percipient fact witness and has
                                                     no personal knowledge of the issues in this case
                                                     outside of her preparation to testify as Cardinal
                                                     Health’s corporate representative.

13.   Giacalone, Robert   Former SVP of              No objections at this time.
                          Regulatory Affairs and
                          Chief Regulatory Counsel


                                                 5
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 6 of 22. PageID #: 420325




      Witness          Title                        Objection
14.   Mone, Michael    Cardinal Health, Vice        No objections at this time.
                       President Associate
                       General Counsel

15.   Reardon, Steve   Vice President of Quality    No objections at this time.
                       Regulatory Assurance;
                       currently self-employed
                       as consultant for Cardinal
                       Health
16.   Cameron, Todd    Vice President of Quality    No objections at this time.
                       Regulatory Assurance,
                       Supply Chain Integrity
                       Cardinal Health
17.   Walker, Donald   McKesson, Former             Fed. R. Civ. P. 43 and 45: McKesson objects that
                       Senior Vice President of     Mr. Walker is outside the Court’s subpoena power,
                       Distribution Operations.     and plaintiffs have not shown good cause or
                                                    compelling circumstances to take his testimony by
                                                    contemporaneous transmission from a different
                                                    location.

18.   Hartle, Nate     Vice President of            Fed. R. Civ. P. 45: McKesson objects that Mr.
                       Regulatory Affairs &         Hartle is outside the Court’s subpoena power.
                       Compliance McKesson
                                                    Fed. R. Evid. 602:
                                                    Mr. Hartle provided videotaped testimony on behalf
                                                    of McKesson pursuant to Rule 30(b)(6). McKesson
                                                    objects to any attempt to elicit or play Rule 30(b)(6)
                                                    testimony at trial on topics that are outside of Mr.
                                                    Hartle’s personal knowledge. “[T]here is no rule
                                                    requiring that the corporate designee testify
                                                    ‘vicariously’ at trial, as distinguished from at the
                                                    rule 30(b)(6) deposition.” Brazos River Authority v.
                                                    GE Ionics, Inc., 469 F.3d 416, 434 (5th Cir. 2006);
                                                    see also Roundtree v. Chase Bank USA, N.A., 2014
                                                    WL 2480259, at *1 (W.D. Wash. June 3, 2014)
                                                    (“Plaintiff asserts that the duties of Defendant’s
                                                    corporate deponent extend beyond discovery. This
                                                    is incorrect.”).

                                                    At trial, a corporate representative may not testify
                                                    “to matters outside [her] own personal knowledge to
                                                    the extent that information [is] hearsay not falling
                                                    within one of the authorized exceptions.” Union
                                                    Pump Co. v. Centrifugal Tech. Inc., 404 F. App'x
                                                    899, 907–08 (5th Cir. 2010); see also Brooks v.
                                                    Caterpillar Glob. Mining Am., LLC, No. 4:14CV-
                                                    00022-JHM, 2017 WL 3426043, at *5 (W.D. Ky.
                                                    Aug. 8, 2017); Stryker Corp. v. Ridgeway, No. 1:13-
                                                    CV-1066, 2016 WL 6585007, at *2 (W.D. Mich.
                                            6
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 7 of 22. PageID #: 420326




      Witness         Title                     Objection
                                                Feb. 1, 2016) (collecting cases); Indus. Eng'g &
                                                Dev., Inc. v. Static Control Components, Inc., No.
                                                8:12-CV-691-T-24-MAP, 2014 WL 4983912, at *3
                                                (M.D. Fla. Oct. 6, 2014); Cooley v. Lincoln Elec.
                                                Co., 693 F. Supp. 2d 767, 791 (N.D. Ohio 2010).

                                                McKesson further objects to use of Mr. Hartle’s
                                                video deposition testimony at trial for the reasons
                                                identified in its pending motion in limine (# MCK-
                                                5), including Plaintiff’s attorneys improper conduct
                                                at the deposition and questioning beyond the scope
                                                of Mr. Hartle’s 30(b)(6) designations, responses to
                                                which cannot bind the company. See, e.g., Green v.
                                                Wing Enterprises, Inc., 2015 WL 506194, at *8 (D.
                                                Md. Feb. 5, 2015).

                                                McKesson has also asserted objections to certain of
                                                plaintiffs’ designations of Mr. Hartle’s deposition
                                                testimony, and reasserts those objections here.
19.   Boggs, Gary     McKesson, Vice            Fed. R. Civ. P. 45: McKesson objects that Mr.
                      President of Regulatory   Boggs is outside the Court’s subpoena power.
                      Affairs and Compliance
                      at McKesson and former    McKesson has also asserted objections to certain of
                      DEA official.             plaintiffs’ designations of Mr. Boggs’ deposition
                                                testimony, and reasserts those objections here.

20.   Jonas, Tracy    McKesson, Director of     Fed. R. Civ. P. 45: McKesson objects that Mr.
                      Operational Excellence    Jonas is outside the Court’s subpoena power.
                      and former Director of
                      Regulatory Affairs.       McKesson has also asserted objections to certain of
                                                plaintiffs’ designations of Mr. Jonas’ deposition
                                                testimony, and reasserts those objections here.
21.   Gustin, David   Director of Regulatory    Fed. R. Civ. P. 45: McKesson objects that
                      Affairs at McKesson       Plaintiffs’ subpoena would expose Mr. Gustin to an
                                                undue burden and that Plaintiffs have no substantial
                                                need for Mr. Gustin’s live testimony. Mr. Gustin is
                                                currently subject to an indictment in the Eastern
                                                District of Kentucky and, if required to appear at
                                                trial, will invoke his Fifth Amendment privilege not
                                                to testify. Prior to his indictment Mr. Gustin, who is
                                                a former employee and retired from McKesson in
                                                2015, provided a full-day deposition to plaintiffs in
                                                this action. Plaintiffs’ attempt to forgo this
                                                substantive video deposition testimony in favor of
                                                calling Mr. Gustin live serves no purpose other than
                                                to seek to have the jury draw a negative inference
                                                against Mr. Gustin and McKesson based on his
                                                invocation of the privilege. Any such negative
                                                inference is expressly prohibited and is an improper
                                                reason to burden, harass, and embarrass Mr. Gustin
                                          7
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 8 of 22. PageID #: 420327




      Witness            Title                      Objection
                                                    by requiring he appear live at trial. See E.A. Renfroe
                                                    & Co. v. Moran, No. 2:06-CV-1752-WMA, 2007
                                                    WL 4276906, at *3 (N.D. Miss. Dec. 3, 2007)
                                                    (quashing subpoena based on pending criminal
                                                    indictment). Indeed, the Court has previously
                                                    prohibited a videotaped deposition of a County
                                                    employee who intended to invoke his Fifth
                                                    Amendment rights. The reasoning behind the
                                                    Court’s order quashing that videotaped deposition
                                                    applies with even more force to plaintiffs’ trial
                                                    subpoena for Mr. Gustin.

                                                    McKesson has also asserted objections to certain of
                                                    plaintiffs’ designations of Mr. Gustin’s deposition
                                                    testimony, and reasserts those objections here.
22.   Oriente, Michael   McKesson, Director of      Fed. R. Civ. P. 453: McKesson objects that Mr.
                         Regulatory Affairs.        Oriente is outside the Court’s subpoena power.

                                                    McKesson has also asserted objections to certain of
                                                    plaintiffs’ designations of Mr. Oriente’s deposition
                                                    testimony, and reasserts those objections here.
23.   Snider, Blaine     McKesson, Distribution     McKesson has asserted objections to certain of
                         Center Manager.            plaintiffs’ designations of Mr. Snider’s deposition
                                                    testimony, and reasserts those objections here.
24.   Polster, Tasha     Walgreens - Vice           Fed. R. Civ. P. 45: Walgreens objects to any
                         President of Pharmacy      attempt to call Ms. Polster at trial. Plaintiffs have
                         Quality, Compliance, and   not designated any testimony from Ms. Polster’s
                         Patient Safety.            deposition under Fed. R. Civ. P. 32, and she resides
                                                    and works outside the Court’s subpoena power.
25.   Martin, Barbara    Manager, Inventory         Walgreens has separately objected to certain of
                         Management / Manager -     plaintiffs’ designated testimony from Ms. Martin’s
                         Rx Supply Chain, Stores    deposition. No additional objections at this time.

26.   Bratton, Ed        Manager, Pharmaceutical    Fed. R. Civ. P. 43: Walgreens objects that Mr.
                         Integrity (Southern        Bratton is outside the Court’s subpoena power, and
                         Operation (FL))            plaintiffs have not shown good cause or compelling
                                                    circumstances to take his testimony by
                                                    contemporaneous transmission from a different
                                                    location.

                                                    Fed. R. Civ. P. 45: Walgreens objects to any
                                                    attempt to call Mr. Bratton live at trial. Plaintiffs
                                                    have not designated any testimony from Mr.
                                                    Bratton’s deposition under Fed. R. Civ. P. 32, and
                                                    he resides and works outside the Court’s subpoena
                                                    power.

                                                    Fed. R. Evid. 602:


                                            8
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 9 of 22. PageID #: 420328




      Witness              Title                     Objection
                                                     Mr. Bratton provided videotaped testimony on
                                                     behalf of Walgreens pursuant to Rule 30(b)(6).
                                                     Walgreens objects to any attempt to elicit Rule
                                                     30(b)(6) testimony at trial on topics that are outside
                                                     of Mr. Bratton’s personal knowledge. “[T]here is
                                                     no rule requiring that the corporate designee testify
                                                     ‘vicariously’ at trial, as distinguished from at the
                                                     rule 30(b)(6) deposition.” Brazos River Authority v.
                                                     GE Ionics, Inc., 469 F.3d 416, 434 (5th Cir. 2006);
                                                     see also Roundtree v. Chase Bank USA, N.A., 2014
                                                     WL 2480259, at *1 (W.D. Wash. June 3, 2014)
                                                     (“Plaintiff asserts that the duties of Defendant’s
                                                     corporate deponent extend beyond discovery. This
                                                     is incorrect.”).

                                                     At trial, a corporate representative may not testify
                                                     “to matters outside [her] own personal knowledge to
                                                     the extent that information [is] hearsay not falling
                                                     within one of the authorized exceptions.” Union
                                                     Pump Co. v. Centrifugal Tech. Inc., 404 F. App'x
                                                     899, 907–08 (5th Cir. 2010); see also Brooks v.
                                                     Caterpillar Glob. Mining Am., LLC, No. 4:14CV-
                                                     00022-JHM, 2017 WL 3426043, at *5 (W.D. Ky.
                                                     Aug. 8, 2017); Stryker Corp. v. Ridgeway, No. 1:13-
                                                     CV-1066, 2016 WL 6585007, at *2 (W.D. Mich.
                                                     Feb. 1, 2016) (collecting cases); Indus. Eng'g &
                                                     Dev., Inc. v. Static Control Components, Inc., No.
                                                     8:12-CV-691-T-24-MAP, 2014 WL 4983912, at *3
                                                     (M.D. Fla. Oct. 6, 2014); Cooley v. Lincoln Elec.
                                                     Co., 693 F. Supp. 2d 767, 791 (N.D. Ohio 2010).
27.   Peterson, Douglas    Manager, IT Supply        Fed. R. Civ. P. 45: Walgreens objects to any
                           Chain                     attempt to call Mr. Peterson at trial. Plaintiffs have
                                                     not designated testimony from Mr. Peterson’s
                                                     deposition under Fed. R. Civ. P. 32, and he resides
                                                     and works outside the Court’s subpoena power.
28.   Stahmann, Eric       Manager, Pharmaceutical   Fed. R. Civ. P. 45: Walgreens objects to any
                           Integrity                 attempt to call Mr. Stahmann at trial. Plaintiffs have
                                                     not designated testimony from Mr. Stahmann’s
                                                     deposition under Fed. R. Civ. P. 32, and he resides
                                                     and works outside the Court’s subpoena power.
29.   Tomkiewicz, Joseph   Teva Diversion            Fed. R. Civ. P. 45: The Teva and Actavis Generic
                           Operations Manager        Defendants object that Mr. Tomkiewicz is outside
                                                     the Court’s subpoena power.

                                                     The Teva and Actavis Generic Defendants also have
                                                     asserted objections to certain of plaintiffs’
                                                     designations of Mr. Tomkiewicz’s deposition
                                                     testimony, and reassert those objections here.


                                                9
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 10 of 22. PageID #: 420329




      Witness              Title                     Objection
30.   McGinn, Colleen      Former Teva Director      Fed. R. Civ. P. 43 and 45: The Teva and Actavis
                           DEA Compliance            Generic Defendants object that Ms. McGinn is
                                                     outside the Court’s subpoena power, and plaintiffs
                                                     have not shown good cause or compelling
                                                     circumstances to take her testimony by
                                                     contemporaneous transmission from a different
                                                     location. In addition, plaintiffs failed to timely
                                                     designate Ms. McGinn as a “live stream” witness.
                                                     Plaintiffs were ordered to designate “live stream”
                                                     witnesses by September 25, 2019 [ECF No. 2594],
                                                     but did not disclose Ms. McGinn as such until
                                                     October 5, 2019, thereby waiving their right to do
                                                     so.


                                                     The Teva and Actavis Generic Defendants also have
                                                     asserted objections to certain of plaintiffs’
                                                     designations of Ms. McGinn’s deposition testimony,
                                                     and reassert those objections here.

31.   Abreu, Shaun         Senior Manager of         No objections at this time.
                           Verifications for Henry
                           Schein, Inc.
32.   Alexander, Caleb     Expert                    Fed. R. Evid. 402 and 403:
                                                     Mr. Alexander’s opinions relate to the abatement of
                                                     the alleged public nuisance. On September 24,
                                                     2019, the Court ordered that “the jury will…
                                                     determine nuisance liability. Thereafter, if
                                                     necessary, the Court will try all aspects of equitable
                                                     remedies for any nuisance liability, bound by the
                                                     jury’s findings of relevant facts.” Mr. Alexander’s
                                                     opinions are thus irrelevant to the upcoming jury
                                                     trial, and allowing him to testify would confuse the
                                                     jury, prolong the trial, and cause undue prejudice to
                                                     Defendants.
33.   Courtwright, David   Expert                    No objections at this time.




34.   Cutler, David        Expert                    Defendants filed a Daubert motion against Mr.
                                                     Cutler and preserve all objections to the
                                                     admissibility of his opinions made therein. No
                                                     additional objections at this time.




                                              10
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 11 of 22. PageID #: 420330




      Witness            Title              Objection
35.   Keller, Lacey      Expert             Defendants filed a Daubert motion against Ms.
                                            Keller and preserve all objections to the
                                            admissibility of her opinions made therein. No
                                            additional objections at this time.

36.   Kessler, David     Expert             Defendants filed a Daubert motion against Dr.
                                            Kessler and preserve all objections to the
                                            admissibility of his opinions made therein. No
                                            additional objections at this time.

37.   Keyes, Katherine   Expert             Defendants filed a Daubert motion against Dr.
                                            Keyes and preserve all objections to the
                                            admissibility of her opinions made therein. No
                                            additional objections at this time.

38.   Lembke, Anna       Expert             Defendants filed a Daubert motion against Dr.
                                            Lembke and preserve all objections to the
                                            admissibility of her opinions made therein. No
                                            additional objections at this time.

39.   Liebman, Jeffrey   Expert             Fed. R. Evid. 402 and 403:
                                            Mr. Liebman’s opinions relate to the abatement of
                                            the alleged public nuisance. On September 24,
                                            2019, the Court ordered that “the jury will…
                                            determine nuisance liability. Thereafter, if
                                            necessary, the Court will try all aspects of equitable
                                            remedies for any nuisance liability, bound by the
                                            jury’s findings of relevant facts.” Mr. Liebman’s
                                            opinions are thus irrelevant to the upcoming jury
                                            trial, and allowing him to testify would confuse the
                                            jury, prolong the trial, and cause undue prejudice to
                                            Defendants.

40.   McCann, Craig      Expert             Defendants filed a Daubert motion against Mr.
                                            McCann and preserve all objections to the
                                            admissibility of his opinions made therein. No
                                            additional objections at this time.

41.   McGuire, Thomas    Expert             Defendants filed a Daubert motion against Mr.
                                            McGuire and preserve all objections to the
                                            admissibility of his opinions made therein. No
                                            additional objections at this time.




                                     11
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 12 of 22. PageID #: 420331




      Witness               Title                     Objection
42.   Rafalski, Jim         Expert                    Defendants filed a Daubert motion against Mr.
                                                      Rafalski and preserve all objections to the
                                                      admissibility of his opinions made therein. No
                                                      additional objections at this time.

43.   Rosenthal, Meredith   Expert                    Defendants filed a Daubert motion against Dr.
                                                      Rosenthal and preserve all objections to the
                                                      admissibility of her opinions made therein. No
                                                      additional objections at this time.

44.   Wexelblatt, Scott     Expert                    Fed. R. Evid. 402 and 403:
                                                      Defendants object to Mr. Wexelblatt’s opinions
                                                      relating to the abatement of the alleged public
                                                      nuisance. On September 24, 2019, the Court
                                                      ordered that “the jury will… determine nuisance
                                                      liability. Thereafter, if necessary, the Court will try
                                                      all aspects of equitable remedies for any nuisance
                                                      liability, bound by the jury’s findings of relevant
                                                      facts.” Mr. Wexelblatt’s abatement opinions are
                                                      thus irrelevant to the upcoming jury trial, and
                                                      allowing him to testify would confuse the jury,
                                                      prolong the trial, and cause undue prejudice to
                                                      Defendants.

45.   Young, Nancy          Expert                    FRE 402 and 403:
                                                      Defendants object to Ms. Young’s opinions relating
                                                      to the abatement of the alleged public nuisance. On
                                                      September 24, 2019, the Court ordered that “the jury
                                                      will… determine nuisance liability. Thereafter, if
                                                      necessary, the Court will try all aspects of equitable
                                                      remedies for any nuisance liability, bound by the
                                                      jury’s findings of relevant facts.” Ms. Young’s
                                                      abatement opinions are thus irrelevant to the
                                                      upcoming jury trial, and allowing her to testify
                                                      would confuse the jury, prolong the trial, and cause
                                                      undue prejudice to Defendants.

46.   Barrett, George       Cardinal Health, Former   No objections at this time.
                            Chief Executive Officer

47.   Barber, Linden        Cardinal Health, Chief    Attorney-Client Privilege/Attorney Work
                            Regulatory Counsel and    Product:
                            Senior Vice President;    Mr. Barber currently serves as Chief Regulatory
                            Former DOJ Lawyer         Counsel to Cardinal Health, and previously served
                            working with Office of    as Cardinal Health’s outside counsel. Cardinal
                            Diversion Control         Health objects to Mr. Barber’s testimony to the
                                                      extent that it would invade the attorney-client
                                                      privilege or work product doctrine.

                                              12
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 13 of 22. PageID #: 420332




      Witness          Title                       Objection
                                                 No Touhy Authorization:
                                                 Absent authorization, Mr. Barber is prohibited from
                                                 disclosing any official Department of Justice
                                                 information. 28 C.R.F. § 16.22(a). To Cardinal
                                                 Health’s knowledge, Plaintiffs have not received
                                                 authorization from the Department of Justice to
                                                 disclose any confidential information obtained in the
                                                 course of his employment by the Drug Enforcement
                                                 Administration.
48.   Baran, Nancy     Former Teva Executive     The Teva and Actavis Generic Defendants have
                       Director, Customer        separately objected to certain of plaintiffs’
                       Relations; Former Actavis designations of Ms. Baran’s deposition testimony,
                       Executive Director,       and reassert those objections here.
                       Customer Relations
                       Operations

49.   Woods, Mary      Allergan Executive         Fed. R. Civ. P. 43 and 45: The Teva and Actavis
                       Director, Customer         Generic Defendants object that Ms. Woods is
                       Relations Operations;      outside the Court’s subpoena power, and plaintiffs
                       Former Actavis Executive   have not shown good cause or compelling
                       Director, Customer         circumstances to take her testimony by
                       Relations Operations;      contemporaneous transmission from a different
                       Former Watson Associate    location.
                       Director, Call Center
                       Operations                 Fed. R. Evid. 602:
                                                  Ms. Woods provided videotaped testimony on
                                                  behalf of Allergan pursuant to Rule 30(b)(6). The
                                                  Teva and Actavis Generic Defendants object to any
                                                  attempt to elicit Rule 30(b)(6) testimony at trial on
                                                  topics that are outside of Ms. Woods’ personal
                                                  knowledge. “[T]here is no rule requiring that the
                                                  corporate designee testify ‘vicariously’ at trial, as
                                                  distinguished from at the rule 30(b)(6)
                                                  deposition.” Brazos River Authority v. GE Ionics,
                                                  Inc., 469 F.3d 416, 434 (5th Cir. 2006); see also
                                                  Roundtree v. Chase Bank USA, N.A., 2014 WL
                                                  2480259, at *1 (W.D. Wash. June 3, 2014)
                                                  (“Plaintiff asserts that the duties of Defendant’s
                                                  corporate deponent extend beyond discovery. This
                                                  is incorrect.”).

                                                  At trial, a corporate representative may not testify
                                                  “to matters outside [her] own personal knowledge to
                                                  the extent that information [is] hearsay not falling
                                                  within one of the authorized exceptions.” Union
                                                  Pump Co. v. Centrifugal Tech. Inc., 404 F. App'x
                                                  899, 907–08 (5th Cir. 2010); see also Brooks v.
                                                  Caterpillar Glob. Mining Am., LLC, No. 4:14CV-
                                                  00022-JHM, 2017 WL 3426043, at *5 (W.D. Ky.
                                                  Aug. 8, 2017); Stryker Corp. v. Ridgeway, No. 1:13-
                                          13
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 14 of 22. PageID #: 420333




      Witness              Title                      Objection
                                                      CV-1066, 2016 WL 6585007, at *2 (W.D. Mich.
                                                      Feb. 1, 2016) (collecting cases); Indus. Eng'g &
                                                      Dev., Inc. v. Static Control Components, Inc., No.
                                                      8:12-CV-691-T-24-MAP, 2014 WL 4983912, at *3
                                                      (M.D. Fla. Oct. 6, 2014); Cooley v. Lincoln Elec.
                                                      Co., 693 F. Supp. 2d 767, 791 (N.D. Ohio 2010).




50.   Bish, Deb            Walgreens – Function       Walgreens has separately objected to certain of
                           Manager                    plaintiffs’ designated testimony from Ms. Bish’s
                                                      deposition. No additional objections at this time.
51.   Keenan, Maggie       Cuyahoga County,           No objections at this time.
                           Director of Office of
                           Budget Management




52.   Williams, Calvin     Cleveland, Chief of        Fed. R. Evid. 402 and 403:
                           Police                     Mr. Williams is employed by the City of Cleveland,
                                                      which has filed its own action against Defendants
                                                      that will be set for trial at a later date. See Order
                                                      Regarding Track One Trial Plaintiffs (Feb. 25,
                                                      2019) [Dkt. # 1392]. Defendants object to any
                                                      testimony relating to alleged harm or damages
                                                      suffered by the City of Cleveland or its agencies as
                                                      irrelevant, unduly prejudicial and confusing to the
                                                      jury.

53.   Gilson, Thomas Dr.   Cuyahoga County,           No objections at this time.
                           Medical Examiner




54.   Hall, Gregory Dr.    Cuyahoga County Board      No objections at this time.
                           of Health, President Pro
                           Tem




                                                 14
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 15 of 22. PageID #: 420334




      Witness               Title                      Objection
55.   Weiskittel, Cynthia   Cuyahoga County            No objections at this time.
                            Director of the Division
                            of Children and Family
                            Services



56.   Papp, Joan Dr.        Attending Physician at     Defendants object to Plaintiffs’ description of Dr.
                            MetroHealth Medical        Papp’s expected testimony as incorrect and
                            Center: Founder of         misleading. Dr. Papp is not an employee of either
                            Project DAWN: Member       County and thus cannot testify concerning “matters
                            of the Cuyahoga Opiate     related to his/her duties and responsibilities
                            Task Force                 regarding his/her employment with the County/City
                                                       and related previous relevant employment.”

                                                       No objections at this time to Dr. Papp’s testimony
                                                       related to her duties and responsibilities as an
                                                       attending physician at MetroHealth, founder of
                                                       Project DAWN, and member of the Cuyahoga
                                                       County Opiate Task Force.

57.   Gingell, Gary         Cleveland Police           Fed. R. Evid. 402 and 403:
                            Commander                  Mr. Gingell is employed by the City of Cleveland,
                                                       which has filed its own action against Defendants
                                                       that will be set for trial at a later date. See Order
                                                       Regarding Track One Trial Plaintiffs (Feb. 25,
                                                       2019) [Dkt. # 1392]. Defendants object to any
                                                       testimony relating to alleged harm or damages
                                                       suffered by the City of Cleveland or its agencies as
                                                       irrelevant, unduly prejudicial and confusing to the
                                                       jury.

58.   Bornstein, Travis     Summit- Founder – Hope     Fed. R. Evid. 402 and 403:
                            United                     Defendants object to Plaintiffs’ description of Mr.
                                                       Bornstein’s testimony as incorrect and misleading.
                                                       Mr. Bornstein is not an employee of either County
                                                       and thus cannot testify concerning “matters related
                                                       to his/her duties and responsibilities regarding
                                                       his/her employment with the County/City and
                                                       related previous relevant employment.” Nor was he
                                                       deposed, so he cannot testify as to “matters he/she
                                                       testified to at his/her deposition.”

                                                       Instead, Defendants expect that Mr. Bornstein will
                                                       testify regarding his personal loss of his son due to
                                                       an opioid overdose. That testimony should be
                                                       excluded for the reasons stated in Defendants’
                                                       Motion in Limine # 3 (Sept. 25, 2019) [Dkt. #
                                                       2661]. Specifically, 1) plaintiffs successfully
                                                       avoided providing information about individuals
                                                15
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 16 of 22. PageID #: 420335




      Witness            Title                     Objection
                                                   who became addicted during discovery; 2) plaintiffs
                                                   routinely blocked defendants from questioning
                                                   deposition witnesses about this subject; 3) the
                                                   testimony would be hearsay and lack foundation;
                                                   and 4) the testimony should be barred under Rules
                                                   402 and 403. See Defendants’ Motion in Limine # 3
                                                   (Sept. 25, 2019) [Dkt. # 2661].

59.   Twigg, Charles     Summit- Deputy Chief of   Fed. R. Evid. 402 and 403:
                         the Akron Fire            Mr. Twigg is employed by the City of Akron, which
                         Department                has filed its own action against Defendants that will
                                                   be set for trial at a later date. See Order Regarding
                                                   Track One Trial Plaintiffs (Feb. 25, 2019) [Dkt. #
                                                   1392]. Defendants object to Mr. Twigg’s testimony
                                                   to the extent it relates to alleged harm or damages
                                                   suffered by the City of Akron or its agencies as
                                                   irrelevant, unduly prejudicial and confusing to the
                                                   jury.

60.   Tucker, Clarence   Summit- Fire Chief for    Fed. R. Evid. 402 and 403:
                         the City of Akron         Mr. Twigg is employed by the City of Akron, which
                                                   has filed its own action against Defendants that will
                                                   be set for trial at a later date. See Order Regarding
                                                   Track One Trial Plaintiffs (Feb. 25, 2019) [Dkt. #
                                                   1392]. Defendants object to Mr. Tucker’s testimony
                                                   to the extent it relates to alleged harm or damages
                                                   suffered by the City of Akron or its agencies as
                                                   irrelevant, unduly prejudicial and confusing to the
                                                   jury.

61.   Smith, Doug        Summit- Chief Clinical    No objections at this time.
                         Officer, Summit County
                         ADM




62.   Skoda, Donna       Summit- Health            No objections at this time.
                         Commissioner, SCPH




                                            16
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 17 of 22. PageID #: 420336




        Witness                Title                        Objection
 63.    Nelsen, Brian          Summit- Director of         No objections at this time.
                               Finance and Budget,
                               Summit County




 64.    Johnson, Greta         Summit- Assistant Chief     Not Timely Disclosed:
                               of Staff and Public         Plaintiffs did not timely disclose Ms. Johnson as a
                               Information Officer;        fact witness with relevant knowledge, precluding
                               Summit County               Defendants from deposing her as a fact witness
                               Executive’s Office          during the discovery period.

                                                           Defendants object to Ms. Johnson testifying at trial
                                                           unless Plaintiffs make her available for a fact
                                                           deposition before trial.

 65.    Orlando Howard         St. Vincent Charity         Not Timely Disclosed:
                               Medical Center- Rosary      Plaintiffs did not timely disclose Mr. Howard as a
                               Hall, Director of           person with relevant knowledge, precluding
                               Outpatient Treatment        Defendants from deposing him during the discovery
                               Services/Quality            period.
                               Improvement
                                                           Defendants object to Mr. Howard testifying at trial
                                                           unless Plaintiffs make him available for deposition
                                                           before trial.

                                                           Fed. R. Evid. 402 and 403:
                                                           To the extent Mr. Howard will testify about personal
                                                           stories of opioid abuse or related harms to himself or
                                                           others, the testimony should be excluded for the
                                                           reasons stated in Defendants’ Motion in Limine # 3
                                                           (Sept. 25, 2019) [Dkt. # 2661].


       II.        Objections to Plaintiffs’ Trial Exhibit List

         On October 5, 2019 at 5 p.m., Plaintiffs served their eighth exhibit list. Plaintiffs’ latest

list contains 4,173 exhibits, including dozens of exhibits with inadequate descriptions, no

descriptions, or no Bates numbers, and documents previously clawed back as privileged by the

Defendants. In addition, plaintiffs have failed to produce searchable branded trial exhibits, as

required by the Parties’ Joint Trial Exhibit Stipulation and Template submitted to the Court on

August 16, 2019. Plaintiffs also informed defendants that the list contains approximately 101

                                                   17
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 18 of 22. PageID #: 420337




duplicate documents and 100 deposition exhibits related to witnesses that have been removed

from their witness list, and promised to circulate a ninth corrected list containing 3,972 exhibits

“as soon as it is ready.”

       The prior seven versions of plaintiffs’ exhibit list have been riddled with problems that

rendered them unusable. See Defs.’ Objection to Special Master’s Order on the Parties’ Trial

Exhibit and Witness Lists at 3-4 (Oct. 4, 2019) [Dkt. # 2714]. Although Defendants have been

diligently reviewing Plaintiffs’ October 5, 2019 Exhibit List, the timing of the submission—less

than 48 hours ago—has made it impossible to draft objections to the 4,173 exhibits on the list by

noon on October 7, 2019. Defendants therefore object to plaintiffs’ exhibit list in its entirety and

reserve all rights and objections to the documents included on Plaintiffs’ October 5, 2019 Exhibit

List and any subsequent revisions thereto.



Dated: October 7, 2019                                REED SMITH LLP

                                                      /s/ Robert A. Nicholas
                                                      Robert A. Nicholas
                                                      Shannon E. McClure
                                                      REED SMITH LLP
                                                      Three Logan Square
                                                      1717 Arch Street, Suite 3100
                                                      Philadelphia, PA 19103
                                                      Tel: (215) 851-8100
                                                      Fax: (215) 851-1420
                                                      rnicholas@reedsmith.com
                                                      smcclure@reedsmith.com

                                                      Counsel for AmerisourceBergen Drug
                                                      Corporation and AmerisourceBergen
                                                      Corporation

                                                       /s/ Enu Mainigi
                                                      Enu Mainigi
                                                      WILLIAMS & CONNOLLY LLP
                                                      725 Twelfth Street NW
                                                      Washington, DC 20005
                                                 18
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 19 of 22. PageID #: 420338




                                          Tel: (202) 434-5000
                                          Fax: (202) 434-5029
                                          emainigi@wc.com

                                          Counsel for Cardinal Health, Inc.

                                            /s/ John P. McDonald
                                          John P. McDonald
                                          C. Scott Jones
                                          Lauren M. Fincher
                                          Brandan J. Montminy
                                          LOCKE LORD LLP
                                          2200 Ross Avenue, Suite 2800
                                          Dallas, TX 75201
                                          Tel: (214) 740-8000
                                          Fax: (214) 756-8758
                                          jpmcdonald@lockelord.com
                                          sjones@lockelord.com
                                          lfincher@lockelord.com
                                          brandan.montminy@lockelord.com

                                          Counsel for Henry Schein, Inc. and Henry
                                          Schein Medical Systems, Inc.

                                           /s/ Geoffrey E. Hobart
                                          Geoffrey E. Hobart
                                          Mark H. Lynch
                                          Sonya D. Winner
                                          Paul W. Schmidt
                                          Phyllis A. Jones
                                          COVINGTON & BURLING LLP
                                          One CityCenter
                                          850 Tenth Street NW
                                          Washington, DC 20001
                                          Tel: (202) 662-5281
                                          ghobart@cov.com
                                          mlynch@cov.com
                                          swinner@cov.com
                                          pschmidt@cov.com
                                          pajones @cov.com

                                          Counsel for McKesson Corporation
                                           /s/ Steven A. Reed
                                          Steven A. Reed
                                          Eric W. Sitarchuk
                                          Rebecca J. Hillyer
                                          Harvey Bartle
                                     19
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 20 of 22. PageID #: 420339




                                          MORGAN, LEWIS & BOCKIUS LLP
                                          1701 Market Street
                                          Philadelphia, PA 19103-2921
                                          Tel: (215) 963-5000
                                          Fax: (215) 963-5001
                                          steven.reed@morganlewis.com
                                          eric.sitarchuk@morganlewis.com
                                          rebecca.hillyer@morganlewis.com
                                          harvey.bartle@morganlewis.com

                                          Nancy L. Patterson
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          1000 Louisiana Street, Suite 4000
                                          Houston, TX 77002-5005
                                          Tel: (713) 890-5195
                                          nancy.patterson@morganlewis.com

                                          Wendy West Feinstein
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          One Oxford Centre, Thirty-Second Floor
                                          Pittsburgh, PA 15219-6401
                                          Tel: (412) 560-7455
                                          Fax: (412) 560-7001

                                          Brian M. Ercole
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          200 S. Biscayne Blvd., Suite 5300
                                          Miami, FL 33131-2339
                                          Tel: (305) 415-3000
                                          brian.ercole@morganlewis.com

                                          Counsel for Teva Pharmaceuticals USA,
                                          Inc., Cephalon, Inc., Watson Laboratories,
                                          Inc., Actavis LLC, Actavis Pharma, Inc. f/k/a
                                          Watson Pharma, Inc., Warner Chilcott
                                          Company, LLC, Actavis South Atlantic LLC,
                                          Actavis Elizabeth LLC, Actavis Mid Atlantic
                                          LLC, Actavis Totowa LLC, Actavis Kadian
                                          LLC, Actavis Laboratories UT, Inc. f/k/a
                                          Watson Laboratories, Inc.-Salt Lake City,
                                          Actavis Laboratories FL, Inc., f/k/a Watson
                                          Laboratories, Inc.-Florida, and appearing




                                     20
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 21 of 22. PageID #: 420340




                                                                 specially for Teva Pharmaceutical
                                                                 Industries Ltd.1

                                                                  /s/ Kaspar Stoffelmayr
                                                                 Kaspar Stoffelmayr
                                                                 Brian C. Swanson
                                                                 Katherine M. Swift
                                                                 Matthew W. Brewer
                                                                 BARTLIT BECK LLP
                                                                 54 West Hubbard Street
                                                                 Chicago, IL 60654
                                                                 Tel: (312) 494-4400
                                                                 Fax: (312) 494-4440
                                                                 kaspar.stoffelmayr@bartlitbeck.com
                                                                 brian.swanson@bartlitbeck.com
                                                                 kate.swift@bartlitbeck.com
                                                                 matthew.brewer@bartlitbeck.com

                                                                 Alex J. Harris
                                                                 BARTLIT BECK LLP
                                                                 1801 Wewatta Street, Suite 1200
                                                                 Denver, CO 80202
                                                                 Tel: (303) 592-3100
                                                                 Fax: (303) 592-3140
                                                                 alex.harris@bartlitbeck.com

                                                                 Counsel for Walgreen Co. and Walgreen
                                                                 Eastern Co.




1
 Teva Pharmaceutical Industries Ltd. (“Teva Ltd.”) is an Israeli corporation that is not subject to and contests
personal jurisdiction for the reasons explained in its motions to dismiss for lack of personal jurisdiction; Teva Ltd. is
specially appearing to join this motion as a result of the Court’s deadline to file motions in limine, and, thus, they do
not waive and expressly preserve their pending personal jurisdiction challenges.
                                                           21
Case: 1:17-md-02804-DAP Doc #: 2728 Filed: 10/07/19 22 of 22. PageID #: 420341




                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served on October 7, 2019 via

electronic transfer to all counsel of record, consistent with the Court’s order.



                                                      /s/ Robert A. Nicholas
                                                      Robert A. Nicholas




                                                 22
